Winslow, C. J.
The statute provides that in such cases as the present it shall be the duty of the attorney general to appear on behalf of the Industrial Commission both in the circuit court and on appeal in this court. Sec. 2394 — 22, Stats. 1917. It is further provided that any party aggrieved by the judgment of the circuit court in such an action as the present may appeal therefrom within the time and in the manner provided for appeals from orders of the circuit court. Sec. 2394 — 21. Appeals from orders are taken by serving notice of appeal on the “adverse party” and on the clerk of the trial court within thirty days from the date of service of a copy of the order with notice of the entry thereof. Secs. 3042, 3049. In the present case the notice of appeal was not served on the claimants and the time limited for service thereof has expired. It seems clear that the motion must be granted. The claimants, in whose favor the judgment below was rendered, are manifestly the “adverse parties” upon whom the statute requires service of the notice of appeal. They own the judgment of which the appellants complain and are the only persons who have any substantial pecuniary interest in maintaining it.
True, the Industrial Commission is also a party defendant and the law requires the attorney general to appear for the Commission in the circuit court and in this court. It is true also that in defending the award for the Commission he necessarily defended the interests of the claimants, but nowhere does the statute make him their attorney; on the contrary the statute expressly says that he shall appear “on behalf of the commission.” The legislature could doubtless make him the attorney of the claimant at least for the pur*159poses of perfecting the appeal, but this court has no power to do so.
By the Court. — Appeal dismissed without costs.
Owen, ]., took no part.